        Case 1:20-cv-00892 ECF No. 1 filed 09/14/20 PageID.1 Page 1 of 4




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

5601 WEST MAIN PROPERTIES, LLC,
                                                   Civil Action No.:
       Plaintiff,
                                                   Hon.
-vs-

MATTRESS FIRM, INC.,                               Removed from 8th Judicial District Court,
                                                   Case No.: 20-0594-LT
       Defendant.


Brian E Weiss (P51502)                           Adam J. Brody (P62035)
VLACHOS & VLACHOS, P.C.                          VARNUM LLP
Attorney for Plaintiff                           Attorneys for Defendant
5659 Stadium Drive                               Bridgewater Place
Kalamazoo, MI 49009                              P.O. Box 352
(269) 375-6646
                                                 Grand Rapids, MI 49501-0352
                                                 (616) 336-6000
                                                 ajbrody@varnumlaw.com


                                  NOTICE OF REMOVAL

       Defendant Mattress Firm, Inc. files this Notice of Removal pursuant to 28 U.S.C. § 1446,

and respectfully shows the following:

                                        INTRODUCTION

       1.      Plaintiff is 5601 West Main Properties, LLC (“West Main”).

       2.      Defendant is Mattress Firm, Inc. (“Mattress Firm”).

       3.      On or about August 25, 2020, West Main filed its original Complaint against

Mattress Firm in the 8th Judicial District Court of Kalamazoo County, Michigan, Case No. 20-

0594-LT, styled West Main Properties, LLC v. Mattress Firm, Inc. West Main asserts a state-law

claim against Mattress Firm for non-payment of rent, and is seeking to recover money damages
         Case 1:20-cv-00892 ECF No. 1 filed 09/14/20 PageID.2 Page 2 of 4




and possession of the property located at 5601 W. Main Street, Suite 7, Kalamazoo, Michigan

(the “Premises”). (See Exhibit A).

       4.      West Main served Mattress Firm with its Complaint on September 2, 2020.

                                     BASIS FOR REMOVAL

       5.      Removal is proper under 28 U.S.C. § 1332 and § 1441 because there is complete

diversity between the parties, and the courts of the United States have original jurisdiction.

       6.      West Main is a Michigan limited liability company whose owners or members are

individuals domiciled in Michigan. Therefore, West Main is a citizen of Michigan. See Varsity

Brands, Inc. v. Star Athletica, LLC, 799 F.3d 468, 494 (6th Cir. 2015) (LLC’s citizenship is that

of each of its members).

       7.      Mattress Firm is a Delaware corporation whose principal place of business is in

Houston, Texas. Therefore, Mattress Firm is a citizen of Delaware and Texas. See 28 U.S.C.

§ 1332(c)(1) (corporation is a citizen of the state where it is organized and where it has its

principal place of business).

       8.      West Main seeks a judgment terminating Mattress Firm’s right to possession of

the leased Premises, restoring possession to West Main, and awarding at least $25,000 in past

damages. See Compl. These claims place significantly more than $75,000 in controversy. The

value of the Lease at issue is at least $9,261 per month, and the Lease does not expire until

August 31, 2026 (in approximately 70 months), giving the Lease a present value of

approximately $650,000. Moreover, under section 10.2 of the Lease, which West Main seeks to

enforce, Mattress Firm can be liable for the monthly rent for the remaining term of the lease (70

months). Thus, the amount in controversy far exceeds $75,000, exclusive of interest and costs.




                                                 2
         Case 1:20-cv-00892 ECF No. 1 filed 09/14/20 PageID.3 Page 3 of 4




       9.      Mattress Firm may remove this case under 28 U.S.C. § 1441 because it is not a

citizen of Michigan.

       10.     This Notice of Removal is timely filed within 30 days after receipt of the initial

pleading, in accordance with 28 U.S.C. § 1446(b).

       11.     Mattress Firm will file a Notice of Filing Notice of Removal with the 8th Judicial

District Court of Kalamazoo County, Michigan, promptly after filing this Notice of Removal.

Mattress Firm will also provide prompt notice of the filing of this Notice of Removal to all

known counsel of record in accordance with 28 U.S.C. § 1446(d).

       12.     Attached to this Notice of Removal are all executed process and all pleadings.

There are no orders issued by the state court.

                                         CONCLUSION

       Mattress Firm respectfully requests that this action be removed from the 8th Judicial

District Court of Kalamazoo County, Michigan; that this Court accept jurisdiction over this

action; and that Mattress Firm be awarded all further relief to which it may be entitled.

                                                 Respectfully submitted,

                                                 VARNUM LLP
                                                 Attorneys for Defendant

Dated: September 14, 2020                        By:    /s/ Adam J. Brody
                                                     ADAM J. BRODY (P62035)
                                                 Bridgewater Place
                                                 P.O. Box 352
                                                 Grand Rapids, MI 49501-0352
                                                 (616) 336-6000
                                                 ajbrody@varnumlaw.com




                                                   3
         Case 1:20-cv-00892 ECF No. 1 filed 09/14/20 PageID.4 Page 4 of 4




                                CERTIFICATE OF SERVICE

        I certify that on September 14, 2020, a copy of the foregoing instrument and a copy of the
state court Notice of Filing Notice of Removal was served on the following counsel of record via
First Class Mail in accordance with the Federal Rules of Civil Procedure and a copy was also
served by Email:

       Clerk of the Court
       8th District Court
       150 East Crosstown Parkway
       Kalamazoo, MI 49001
       VIA HAND DELIVERY

       Brian E Weiss (P51502)
       VLACHOS & VLACHOS, P.C.
       5659 Stadium Drive
       Kalamazoo, MI 49009
       (269) 375-6646
       Email: brianw@vandvpc.com
       Attorney for Plaintiff


                                             /s/ Adam J. Brody
                                             Adam J. Brody




                                                4
